(Por la corte, a propuesta del
Juez Asociado Señor Aldrey.)
Por cuanto, Alberto Charles apela de una sentencia que lo condena por haber alterado la paz pública. •
Por cuanto, para el juicio de esa denuncia fué utilizada en el tribunal inferior la prueba que fué presentada en otro juicio celebrado contra el mismo Charles por el delito de por-*954tar un revólver, que se encuentra en este Tribunal Supremo en la apelación No. 3880, resuelta el 26 de julio de 1929, y cuyo alegato se usa para la presente apelación;
Pob cuanto, la única alegación de error para esta apela-ción es que la sentencia es contraria a las pruebas y a derecho
Pos cuanto, de la prueba aparece que los disparos de re-vólver hechos por el apelante en una vía pública en G-uánica atrajeron al sitio a varias personas, produciendo así una al-teración de la paz pública,
PoR tanto, debemos confirmar y por la presente. confir-mamos la sentencia que dictó la Corte de Distrito de Ponce-con fecha 7 de febrero de 1929, en el caso arriba titulado.